        Case 2:20-cr-00204-GMN-EJY Document 23 Filed 10/06/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                         UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                   Case No. 2:20-cr-00204-GMN-EJY
10
                 Plaintiff,                      First Stipulation to Continue
11
                                                 Briefing Deadline
           v.
12
     Xzavione Taylor,
13
                 Defendant.
14
15
16
17         On September 17, 2020, Taylor filed a suppression motion. The
18   government has filed its response, and this Court has scheduled the motion for
19   an evidentiary hearing on November 13, 2020. Taylor’s reply to the government’s
20   response is currently due on October 8, 2020.
21
22
23
24
25
26
        Case 2:20-cr-00204-GMN-EJY Document 23 Filed 10/06/20 Page 2 of 3




 1         Defense counsel needs additional time to prepare the reply due to
 2   competing hearings and deadlines. Therefore, the parties jointly request that
 3   Taylor have until October 13, 2020, to file his reply. This timeline will ensure
 4   that the reply is filed at least 30 days before the currently scheduled evidentiary
 5   hearing so as not to cause scheduling issues.
 6
           DATED: October 5, 2020.
 7
 8    Rene L. Valladares                        Nicholas A. Trutanich
      Federal Public Defender                   United States Attorney
 9
        /s/ Erin Gettel                           /s/ Stephanie Ihler
10    By_____________________________           By_____________________________
11    Erin Gettel                               Stephanie Ihler
      Assistant Federal Public Defender         Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               2
        Case 2:20-cr-00204-GMN-EJY Document 23 Filed 10/06/20 Page 3 of 3




 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:20-cr-00204-GMN-EJY
 4
                  Plaintiff,                       Order Granting First Stipulation
 5
                                                   to Continue Briefing Deadline
 6         v.

 7   Xzavione Taylor,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue Taylor’s deadline to file a reply to the government’s response to the
12
     motion to suppress.
13
           IT IS THEREFORE ORDERED that any reply to the government’s
14
     response (ECF No. 20) to Taylor’s motion to suppress (ECF No. 15) is due by
15
     October 13, 2020.
16
           DATED: October 6, 2020.
17
18
19                                           Elayna J. Youchah
                                             United States Magistrate Judge
20
21
22
23
24
25
26
                                               3
